DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to claims 1, 8 & 12, pending claims 1-13 are found to be in condition for allowance as explained further below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Chad Wells on 03/24/2022.

The application has been amended as follows: 							-In claim 1, line 9, delete “each” and insert “the at least one”.
-In claim 1, line 10, delete “each” and insert “the at least one”.
-In claim 1, line 13, delete “each” and insert “the at least one”.
-In claim 2, line 2, delete “each” and insert “the at least one”.
-In claim 2, line 3, delete “a respective” and insert “the”.
-In claim 3, line 2, delete “each” and insert “the at least one”.
-In claim 3, line 4, delete “each” and insert “the at least one”.
-In claim 3, line 5, delete “respective”.
-In claim 3, lines 5-6, delete “each second fastener having a greater diameter than the respective first fastener”.
-In claim 4, line 2, delete “respective”.
-In claim 5, line 2, delete “respective” and insert “the”.
-In claim 8, line 9, delete “each” and insert “the at least one”.
-In claim 8, line 10, delete “each” and insert “the at least one”.
-In claim 8, line 12, delete “each” and insert “the at least one”.
-In claim 9, line 2, delete “each” and insert “the at least one”.
-In claim 9, line 3, delete “a respective” and insert “the”.
-In claim 10, line 2, delete “each” and insert “the at least one”.
-In claim 10, line 3, delete “a respective” and insert “the”.

-In claim 11, line 2, delete “the pack” and insert “the at least one pack”.
-In claim 12, line 9, delete “each” and insert “the at least one”.
-In claim 12, line 10, delete “each” and insert “the at least one”.
-In claim 12, line 13, delete “each” and insert “the at least one”.

 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Jeon (US 7,625,665 B2) and Turon Teixidor (US 9,620,809 B2), each teaches single-piece bolting members including a first portion having external threads fastened to a first cover plate and a second portion having external threads fastened to the second cover plate such that the first and second cover plates covers opposite sides of a battery cell assembly including at least one battery cell but does not fairly teach or suggest the first and second portions of each bolting member having different diameters. As described in the instant specification, when the first and second portions of each bolting member have different diameters, cell swelling can be controlled with a simpler structure ([0010]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727